Case 8:20-cv-02283-MSS-SPF Document 1 Filed 09/29/20 Page 1 of 6 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                                    "IN ADMIRALTY"


IN THE MATTER OF THE COMPLAINT
OF ALBERT CAFARO and/or DAWN
CAFARO-TRULY, as Owners, of a 2002
 21' Sea-Pro Vessel, Florida Registration                CASE No.:
Number FL8726LW, its engines, tackle, apparel,
appurtenances, etc. for Exoneration from or
Limitation of Liability,

                      Petitioner.
                                             /


  COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY

         ALBERT CAFARO and/or DAWN CAFARO-TRULY, as Owners, of a 2002 21'

Sea-Pro Vessel, Florida Registration Number FL8726LW, its engines, tackle, apparel,

appurtenances, etc. (the "Vessel"), under Rule F, Supplemental Rules for Certain Admiralty

and Maritime Claims, Middle District Local Rule 7.06, and 46 U.S.C.A. § 30501, et seq. files

their Complaint for Exoneration from or Limitation of Liability, alleging as follows:

               This is an admiralty and maritime action within the meaning of Rule 9(h),

Federal Rules of Civil Procedure, the Supplemental Rules for Admiralty and Maritime Claims,

and the Local Admiralty Rules of the United States District Court for the Middle District of

Florida.

         2.    Jurisdiction is proper pursuant to 28 U.S.C.A. § 1333 and 46 U.S.C.A. §§ 30501

etseq.
Case 8:20-cv-02283-MSS-SPF Document 1 Filed 09/29/20 Page 2 of 6 PageID 2




       3.      Venue is proper in this district under Rule F(9) Supplemental Rules for Certain

Admiralty and Maritime Claims, in that the 21' Sea-Pro Vessel has not been attached or

arrested and suit has not been commenced against Petitioners, as owners of the 21' Sea-Pro

Vessel with respect to the incident described below, and the 21' Sea-Pro Vessel and the

Petitioners are located in/reside in Hillsborough County, Florida.

       4.      Upon information and belief, the Claimant Kimberly Hayes resides in

Hillsborough County, Florida.

       5.      The subject vessel is a 2002 Sea-Pro Vessel, Florida Registration Number

FL8726LW.

       6.       At all times material to this Complaint, the 21' Sea-Pro Vessel was owned by

Petitioners, Albert Cafaro and Dawn Cafaro-Truly.

       7.      At all times material to this action, the 21' Sea-Pro Vessel was seaworthy,

properly and efficiently manned, equipped and furnished, and well and sufficiently fitted and

supplied with suitable machinery, tackle, apparel, etc., all in good order and condition and

suitable for their intended use.

       8.      On or about October 8, 2019, the 21' Sea-Pro Vessel owned by Petitioners and

operated by Petitioner Albert Cafaro allided with a jetty/sand bar in the navigable waters of

Middle Tampa Bay near St. Petersburg, Florida, and as a result of that allision, Kimberly Hayes

allegedly sustained injuries requiring medical care and attention, and the 21' Sea-Pro Vessel

sustained damage to its hull and machinery requiring repairs.

        9.     The incident at issue and any ensuing damages, personal injury and property

loss, were not caused by any fault of the 21' Sea-Pro Vessel, its owners, or any person or entity




                                               2
Case 8:20-cv-02283-MSS-SPF Document 1 Filed 09/29/20 Page 3 of 6 PageID 3




for whose actions the owners are responsible. Neither the 21' Sea-Pro Vessel, nor its owners,

Petitioners, are liable to any extent, and they are entitled to exoneration from liability for all

losses, injury, and damages occasioned and incurred by, or as a result of the incident.

       10.     Petitioners further allege all losses, injury, and damages resulting from the

incident occurred as a result of actions, omissions, or conditions which Petitioners did not

participate in, had no knowledge of, and had no reason to know about.

       11.     Petitioners, as owners of the 21' Sea-Pro Vessel, should be exonerated of and

from any liability for any losses, injury, or damage arising out of the incident described above,

as it was not caused by any neglect of Petitioners or the 21 Sea-Pro Vessel.

       12.     Petitioners, jointly and/or severally, lacked privity or knowledge of the

circumstances, actions, or omissions giving rise to the incident at issue.

       13.     Thus, and without admitting liability, in the event the 21' Sea-Pro Vessel is held

responsible to anyone by reason of the matters set forth above, Petitioners claim the benefit of

the limitation of liability provided in 46 U.S.C.A. § § 30501 etseq.

       14.     The 21' Sea-Pro Vessel sustained damage to its hull and machinery in the

incident described herein, and has a post-casualty value of approximately $9,330.00 (see Ad

Interim Stipulation for Value to be filed herein).

       15.     Petitioners know of potential claims by Kimberly Hayes, a resident of Valrico,

Florida, by healthcare providers in Pinellas and/or Hillsborough County, Florida, who provided

medical care and treatment of Kimberly Hayes for injuries allegedly sustained in the incident.

       16.     Petitioners allege the amount of damages associated with the potential claims

may exceed the amount of their interest in the 21' Sea-Pro Vessel.
Case 8:20-cv-02283-MSS-SPF Document 1 Filed 09/29/20 Page 4 of 6 PageID 4




        17.     The first written notice of a claim arising from the incident subject to limitation

was a letter from counsel for Kimberly Hayes dated March 30, 2020, and therefore this action

is timely filed under the provisions of the Limitation Act, 46 U.S.C.A. §§ 30501 et seq.

        18.     Petitioners will file herein a Stipulation for Costs and an Ad Interim Stipulation

for Value, in the appropriate form for the payment into Court of the amount of Petitioners'

interest in the 21' Sea-Pro Vessel, together with interest at the rate of 6% per annum from the

date of said Stipulation, and for costs; and, in addition thereto, Petitioners are prepared to give

bond or stipulation for any amount in excess of the Ad Interim Stipulation for Value as may

be ascertained and determined to be necessary under the orders of this Court, and as provided

by the laws of the United States and the Federal Rules of Civil Procedure.

        WHEREFORE, Petitioners, as owners of the 21 Sea-Pro Vessel, respectfully request:

       A.      Upon the filing of the Stipulation for Costs and the Ad Interim Stipulation for

Value herein described, this Honorable Court direct the Clerk of Court to issue a notice to be

filed by Petitioners herein, which admonishes all persons, firms, or corporations asserting

claims for any and all losses, damages, injuries, or destruction, with respect to which

Petitioners seek exoneration from or limitation of liability, to file their respective claims with

the Clerk of this Court and to serve on Petitioners' attorney a copy thereof, on or before the

date specified in the notice;

       B.      Upon the filing of the Stipulation for Costs and the Ad Interim Stipulation for

Value, that the Court issue the proposed Injunction to be filed by Petitioners herein, which

restrains the commencement or prosecution of any action or proceeding of any kind against

Petitioners, jointly and/or severally, the 21' Sea-Pro Vessel, and/or any of Petitioners'




                                                4
Case 8:20-cv-02283-MSS-SPF Document 1 Filed 09/29/20 Page 5 of 6 PageID 5




property, with respect to any claim for which Petitioners seek limitation, including any claim

arising out of or connected with any loss, injuries, damage, or destruction resulting from the

incident described in the Complaint;

        C.      If any claimant who shall have filed a claim shall also file an exception

contesting the value of the 21' Sea-Pro Vessel or its pending freight, if any, as alleged herein,

and the amount of the Ad Interim Stipulation for Value as aforesaid, this Court shall cause due

appraisement to be had of the value of the 21' Sea-Pro Vessel following the casualty and of

the value of Petitioners' interest therein, and pending freight, if any, and in which event this

Court shall enter an order for the filing of an amended stipulation for the aggregate value, as

so determined, of Petitioners' interest in the 21' Sea-Pro Vessel and its pending freight, if any;

        D.      This Court adjudge Petitioners, jointly and/or severally, and the 21' Sea-Pro

Vessel, not liable to any extent whatsoever for any losses, injuries, damages or destruction, or

for any claim whatsoever done, occasioned or incurred as a result of the matters and happenings

referred to in this Complaint; or, in the alternative, if the Court should adjudge that Petitioners,

jointly and/or severally, are liable in any amount whatsoever, that said liability may be limited

to the value of Petitioners' interest in the 21 Sea-Pro Vessel, and may be divided pro rata

among such claimants, and that a judgment be entered discharging Petitioners, jointly and/or

severally, and the 21' Sea-Pro Vessel, of and from any and all further liability and forever

enjoining and prohibiting the filing or prosecution of any claims against Petitioners, jointly

and/or severally, and the 21' Sea-Pro Vessel, or their property, in consequence of, or connected

with, the matters and happenings referred to in this Complaint; and
Case 8:20-cv-02283-MSS-SPF Document 1 Filed 09/29/20 Page 6 of 6 PageID 6




        E.       This Court grant Petitioners, jointly and/or severally, such other and further

relief that justice may require.

        Dated:    Zt 9VT           Z.o

                                              Respectfully submitted.



                                              David F. Pope FBN 1644
                                                             -



                                              Service-dpope(bankerlopez.com
                                              Eric C. Thiel FBN 016267
                                                           -



                                              Service-etlieIbapkerloez.coi
                                              BANKER LOPEZ GASSLER P.A.
                                              501 E. Kennedy Blvd., Suite 1700
                                              Tampa, FL 33602
                                              Telephone: (813) 221-1500
                                              Facsimile: (813) 222-3066

                                              Attorneys for Petitioners
